

117 HR 4441 IH: Travel Mask Mandate Repeal Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4441IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Biggs (for himself, Mr. Weber of Texas, Mr. Gibbs, Mr. McClintock, Mr. Roy, Mr. Clyde, Mr. Gooden of Texas, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the imposition of mask mandates on public transportation.1.Short titleThis Act may be cited as the Travel Mask Mandate Repeal Act of 2021.2.Prohibition on certain mask mandates(a)In generalNotwithstanding any other provision of law, no Federal agency shall impose any Federal requirement related to COVID–19 that an individual wear a face mask when utilizing any conveyance (as defined in section 70.1 of title 42, Code of Federal Regulations, or any successor regulation) or transportation hub.(b)Limitation on existing ordersEffective on the date of enactment of this Act, the order issued on January 29, 2021, by the Centers for Disease Control and Prevention under section 361 of the Public Health Service Act (42 U.S.C. 264) establishing a requirement for persons to wear masks while on conveyances and at transportation hubs, as well as any other related order, directive, and emergency amendment of the Transportation Security Administration (including those described in EA 1546–21–01A, SD 1542–21–01A, SD 1544–21–02A, SD 1582–84–21–01A, EA 1546–21–01, SD 1542–21–01, SD 1544–21–02, and SD 1582/84–21–01) shall have no force or effect.